Memorandum by the Court. Appeal from an order of the County Court of Chenango County which denied an application in the nature of a writ of error coram nobis, after the hearing for which the matter was remitted as the result of a prior appeal to this court. (Opinion: 26 A D 2d 708.) The documentary evidence, consisting of the Clerk’s minutes, which we held did not “ conclusively rebut appellant’s allegations ” (26 A D 2d 708, 709) so as to sustain the County Court’s denial of a hearing, could nevertheless be given evidentiary effect upon the hearing subsequently conducted and, of course, the County Court was entitled to evaluate the defendant’s testimony and in this case was warranted in finding it incredible. Order affirmed. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur.